Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Pub. 2020/0210272).
Regarding independent claims 1, 8 and 14, Zhang discloses an information handling system (Fig.1: RAM-Based computer system 100) comprising: 
at least one processor (Fig.1: Processor 102); and 
a non-transitory memory (Fig.1: Storage system 108) coupled (Fig.1: Peripheral Bus) to the at least one processor (Fig.1: Processor 102); 
wherein the information handling system (Fig.1: RAM-Based computer system 100) is configured to: 
receive health information for a plurality of node information handling systems (Fig.4: monitor pages in available memory); 
determine, based on the received health information, a score for each of the plurality of node information handling systems (Fig.4: detect high-risk page based on retirement criteria 404); 
determine an upgrade ordering for the plurality of node information handling systems based on the respective scores for the plurality of node information handling systems (Fig.4: free page space in reserved space? If Yes 406); and 
cause the node information handling systems to perform an upgrade procedure according to the upgrade ordering (Fig.4: retire high-risk page and replace with free page space 408).
Regarding claims 2, 10 and 15, Zhang teaches wherein the upgrade ordering is configured to order the node information handling systems in order from a highest likelihood of upgrade success to a lowest likelihood of upgrade success ([0184]: it is expected that if the memory utilization of the entire server cluster stays below 100% and is in the range of 80%-95%, which is not unusual for large memory clusters, then those servers that have worse memory health statistics would become exposed to lower application load and, as a result, would gain in reliability. For example, there may a cluster with a size of 5 devices with an original average memory utilization per server of about 90% distributed equally between devices. In this example, each device may be ranked from 1 to 5 based on memory health. In such a case, if the memory load is moved first to device ranked 1, then to the device ranked 2, and so forth, then the device ranked 1 will add up to about 10% of load, the device ranked 2 will add the same, and the last device ranked 5 would be receive a load on the order of about 90%-4*10%=50% only. In other words, each of memory devices ranked 1 to 4 may take up on an extra 10% of workload resulting in a total workload reduction for the lowest-ranking device of about 40%. The lowest ranking device, if used less, would naturally gain in reliability because reliability may be a function of device utilization. In 
Regarding claim 3 and 16, Zhang teaches wherein the health information includes information in a plurality of tiers ([0184]: Rank 1, Rank 2, Rank 3, Rank 4 and Rank 5).
Regarding claims 4 and 17, Zhang teaches wherein the plurality of tiers have corresponding weight factors, such that the score for each node information handling system is based on a weighted sum of the information in the plurality of tiers weighted according to the weight factors ([0184]).
Regarding claim 5, Zhang teaches wherein the health information for a particular node information handling system includes a determination of whether or not the particular node information handling system has an error reported in an event monitoring system ([0105]).
Regarding claim 6, Zhang teaches wherein the health information for a particular node information handling system includes a determination of hardware information handling resources of the particular node information handling system (Fig.4).
Regarding claim 7, Zhang teaches wherein the health information for a particular node information handling system includes a determination of a network bandwidth of the particular node information handling system ([0188]).
Regarding claim 9, Zhang teaches wherein the information handling system is one of the plurality of node information handling systems (0184).
Regarding claim 11, Zhang teaches wherein the scores are determined as weighted sums of a plurality of respective scores within different tiers ([0184]).
Regarding claim 12, Zhang teaches wherein each tier is indicative of a particular type of reliability indicator for the node information handling systems ([0184]).
Regarding claim 13, Zhang teaches wherein the tiers include at least one tier selected from the group consisting of: presence of error reports in an event logging system, hardware resources, network bandwidth, node age, third-party input, and manufacturer identity ([0105]).
Regarding claim 18, Zhang teaches wherein the health information for a particular node information handling system includes a determination of an age of the particular node information handling system ([0124]).
Regarding claim 19, Zhang teaches wherein the health information for a particular node information handling system includes a determination of a third-party input for the health of the particular node information handling system ([0122]).
Regarding claim 20, Zhang teaches wherein the health information for a particular node information handling system includes a determination of a manufacturer and model of the particular information handling system ([0195]).

Response to Arguments
Applicant’s arguments filed on 12/09/2021 have been fully considered but they are not persuasive.

1st Point of Argument
Regarding Applicant’s remarks on pages 7-8, the applicants argue that Zhang has absolutely nothing to do with “upgrading” a system as recited by claim 1.
In response, examiner points out that the broadest reasonable interpretation is used when construing the claim limitations.  Because Applicant has not claimed any specific details of “upgrading” a system, Examiner has broadly construed “upgrading” a system to be any action that improves the system.  In this case, Zhang teaches improving the system by retiring high-risk page and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135